 


110 HR 3149 IH: Protecting America’s Children Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3149 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mr. Porter introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To protect children from sex offenders. 
 
 
1.Short titleThis Act may be cited as the Protecting America’s Children Act of 2007. 
2.Byrne Grant funding conditioned on certification of certain pre-trial release protections 
(a)Limitation on funding 
(1)Byrne grants restrictedNotwithstanding any other provision of law, the Attorney General shall not provide any funds authorized under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (whether characterized as the Edward Byrne Memorial Justice Assistance Grant Program, the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, or otherwise) to any State or unit of local government for any fiscal year for which the State or unit of local government, respectively, fails to meet the requirement under subsection (b). 
(2)ReallocationAmounts not allocated under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) to a State or unit of local government for failure to meet the requirement under subsection (b) shall be reallocated under that subpart to States and units of local government that have not failed to meet such requirement. 
(b)Requirement To provide certification of pre-trial release protectionsFor purposes of subsection (a)(1), the chief executive officer of a State or unit of local government shall submit to the Attorney General for a fiscal year a certification, in accordance with such form, manner, and time as specified by the Attorney General, that the laws of the State or unit of local government, respectively, provide adequate protection against the pre-trial release of individuals described in subsection (c)(1). For purposes of the previous sentence, in order to demonstrate adequate protection the certification must provide that the laws of the State or unit of local government, respectively, provide for at least the measures described in subsection (c). 
(c)Pre-trial release measures describedFor purposes of subsection (b), the measures described in this subsection, with respect to a State or unit of local government, are the following: 
(1)A measure that authorizes an appropriate judicial officer of the State or unit of local government, respectively, to conduct a pre-trial detention hearing with respect to any individual— 
(A)who at the time of the hearing is charged with a State or local offense for conduct that, if the conduct had occurred in the special maritime and territorial jurisdiction of the United States would constitute an offense under section 1201, 2241, 2243, or 2245, or chapter 109B or 110, of title 18, United States Code; and 
(B)who poses a serious risk (as determined by such judicial officer) of— 
(i)fleeing; 
(ii)obstructing justice or attempting to obstruct justice; or 
(iii)threatening, injuring, intimidating, or attempting to threaten, injure, or intimidate a potential witness, judge, magistrate, or juror involved. 
(2)A measure that provides that an individual described in paragraph (1) shall be detained prior to trial for the period beginning at presentment and ending on either the last day of the pre-trial detention hearing involved or the last day of any continuance period, whichever is later. 
(d)Effective date; transitionSubsection (a) shall apply to funds authorized under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) for the first fiscal year beginning after two years after the date of the enactment of this Act, and for each subsequent fiscal year. To be eligible for any funds authorized under such subpart for a fiscal year beginning after the date of the enactment of this Act and before such first fiscal year, a State or unit of local government shall submit to the Attorney General a certification that the State or unit of local government, respectively, has made reasonable efforts to ensure that the State or unit of local government, respectively, will meet the requirement under subsection (a)(1) by the first day of such first fiscal year. 
 
